EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Withdrawn claims 6, 18, 21, 23, and 25 are rejoined, as it depends from an 
allowable claim or comprises the allowable subject matter.

Withdrawn claims 26-29, directed toward an apparatus comprising opposing fluid bearings, are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to suggest or fairly teach in a method for thermally strengthening a glass article that is conveyed between opposing fluid bearings comprising the combination of moving one or both of the bearings such that at least 20% of the cooling takes place by conduction from the glass article to the fluid bearing surfaces and adjusting a spacing between the glass article and the at least one of the two fluid bearings based on a measured characteristic. The closest prior art teaches moving the fluid bearing toward the glass article so as to accommodate different thickness of the glass article or curvatures of the glass article. However, the prior art fails to suggest the further step of adjusting the spacing during cooling based on a measured characteristic. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741